Case 1:19-md-02915-AJT-JFA Document 318 Filed 02/18/20 Page 1 of 3 PageID# 2388



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

  IN RE CAPITAL ONE CUSTOMER
  DATA SECURITY BREACH LITIGATION                       MDL No. 1:19-md-2915 (AJT/JFA)

  This Document Relates ONLY to the following
  Case:

  MARCUS MINSKY, Individually and on Behalf
  of All Others Similarly Situated,

                            Plaintiff,                  Case No. 1:19-cv-1472 (AJT)

                            v.

  CAPITAL ONE FINANCIAL
  CORPORATION, RICHARD FAIRBANK,
  ROBERT ALEXANDER, and MICHAEL
  JOHNSON,

                            Defendants.

                        DEFENDANTS’ MOTION TO DISMISS THE
                        AMENDED CLASS ACTION COMPLAINT

        Defendants Capital One Financial Corporation, Richard Fairbank, Robert Alexander, and

 Michael Johnson respectfully move to dismiss Plaintiff’s Amended Class Action Complaint, filed

 January 17, 2020, pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure and

 the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 et seq. The grounds for

 this motion are set forth more fully in the accompanying supporting memorandum of law.
Case 1:19-md-02915-AJT-JFA Document 318 Filed 02/18/20 Page 2 of 3 PageID# 2389



       Respectfully submitted this 18th day of February 2020.


  /s/                                             /s/
  David L. Balser (pro hac vice)                  Gregory S. Bruch (pro hac vice application
  Michael R. Smith (pro hac vice)                 forthcoming)
  Benjamin Lee (pro hac vice)                     Lara N. Burke (VSB No. 85601, appearance
  Kevin J. O’Brien (VSB No. 78886)                forthcoming)
  Peter Starr (pro hac vice)                      BRUCH HANNA LLP
  KING & SPALDING LLP                             1099 New York Ave., NW
  1180 Peachtree Street, N.E.                     Suite 500
  Atlanta, Georgia 30309                          Washington, DC 20001
  Tel.: (404) 572-4600                            Tel.: (202) 969-1631
  Fax: (404) 572-5140                             Fax: (202) 969-1625
  dbalser@kslaw.com                               gbruch@bruch-hanna.com
  mrsmith@kslaw.com                               lburke@bruch-hanna.com
  blee@kslaw.com
  kobrien@kslaw.com                               Counsel for Defendant Michael Johnson
  pstarr@kslaw.com

  Robert A. Angle (VSB No. 37691)
  Tim St. George (VSB No. 77349)
  Jon S. Hubbard (VSB No. 71089)
  Harrison Scott Kelly (VSB No. 80546)
  TROUTMAN SANDERS LLP
  1001 Haxall Point
  Richmond, VA 23219
  Tel.: (804) 697-1200
  Fax: (804) 697-1339
  robert.angle@troutman.com
  timothy.st.george@troutman.com
  jon.hubbard@troutman.com
  scott.kelly@troutman.com

  Mary C. Zinsner (VSB No. 31397)
  TROUTMAN SANDERS LLP
  401 9th Street, NW, Suite 1000
  Washington, DC 20004
  Tel.: (703) 734-4334
  Fax: (703) 734-4340
  mary.zinsner@troutman.com

  Counsel for Defendants Capital One
  Financial Corporation, Richard Fairbank,
  and Robert Alexander



                                              2
Case 1:19-md-02915-AJT-JFA Document 318 Filed 02/18/20 Page 3 of 3 PageID# 2390



                                CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2020, I electronically filed the foregoing document

 with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

 to all counsel of record.


                                                    /s/
                                                    David L. Balser (pro hac vice)
                                                    KING & SPALDING LLP

                                                    Counsel for Defendants Capital One Financial
                                                    Corporation, Richard Fairbank, and Robert
                                                    Alexander




                                                3
